Citation Nr: 1105999	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-40 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service January 1985 to December 1986 and 
February 2003 to August 2004 and had unverified periods of 
service in the Nevada Air National Guard between 1990 and 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Sioux Falls, South 
Dakota Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes that 
left ear hearing loss existed at the time of entrance to the 
Veteran's second period of service, and was not aggravated by his 
second period of service.

2.  Left ear hearing loss was not demonstrated during the 
Veteran's first period of active service, and there has been no 
demonstration by competent clinical, or competent and credible 
lay, evidence of record that left ear hearing loss disability, 
initially demonstrated years thereafter, is etiologically related 
to his first period of active service.

CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107(West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date will be assigned 
in the event of the award of the benefits sought.
 
In the present case, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify prior to the initial adjudication of 
the claim by means of an August 2008 letter that informed the 
Veteran of what evidence was required to substantiate the claim, 
and of his and VA's respective duties for obtaining evidence, and 
provided notice of the elements for consideration in the 
assignment of a disability rating and/or effective date in the 
event of award of the benefit sought. 

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, a private audiological 
evaluation report, and VA examination reports. Additionally, the 
claims file contains the Veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

The record reflects that the Veteran was afforded VA examination 
and opinions in April 2009 and September 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate for the issues decided on the merits herein, as 
they were based on a review of the Veteran's claim file and 
treatment records.  Examiners also provided well-supported 
rationale for the provided opinions.  Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).    

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence relevant to 
the issue on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded a 
presumption of sound condition upon entry into service, except 
for any defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. Brown, 
4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991); 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(2010).

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened. See Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and sensorineural hearing loss becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in, or aggravated by, such service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).
The United States Court of Appeals for Veterans Claims (Court), 
referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that ". . . the regulation, although prohibiting an award of 
service connection where audiometric test scores are within 
established limits, does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no audiometric 
scores reported at separation from service."  Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for left 
ear hearing loss disability.  The record establishes that current 
left ear hearing loss "disability" for VA purposes has been 
demonstrated subsequent to service, on VA audiometric examination 
in April 2009, which reflects pure tone thresholds that ranged 
between 35 and 40 decibels at 2000, 3000 and 4000 Hertz.  Speech 
discrimination ability (using the Maryland CNC Test) from 
audiological testings in April 2009 and September 2009 was 100 
percent, respectively. 

With respect to in-service hearing loss, the record does not 
contain any treatment records from the Veteran's first period of 
service from January 1985 to December 1986 that show that the 
Veteran complained of hearing loss or otherwise had hearing loss 
or hearing loss disability for VA purposes either prior to 
service or during service.  As such, the Board finds that the 
presumption of soundness as to left ear hearing loss attaches as 
to the Veteran's first period of service.  Moreover, there is no 
competent medical opinion linking left ear hearing loss to the 
Veteran's first period of service.  Therefore, the preponderance 
of the evidence is against a finding that left ear hearing loss 
disability is related to the Veteran's first period of service.

With respect to the Veteran's second period of service from 
February 2003 to August 2004, the Board notes that the record 
does not show that the Veteran was afforded an audiometric 
examination prior to beginning such service.  As such, the 
presumption of soundness also attaches.  However, as will be 
discussed below, this presumption is rebutted by clear and 
unmistakable evidence of record.  In this regard, April 1990 and 
March 1995 Reports of  Medical Examination show that the Veteran 
reported a history of hearing loss, although the corresponding 
audiograms showed normal hearing (i.e. puretone thresholds that 
ranged between 10 to 15 decibels).  Normal hearing is from 0 to 
20 decibels, and higher levels indicated some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Moreover, a 
March 1999 periodic report of medical examination indicates that 
on audiometric evaluation, the Veteran had the following pure 
tone thresholds, in decibels:



HERTZ


500
1000
2000
3000
4000
15
25
30
35
40

The Board notes that the 30, 35 and 40 decibel auditory 
thresholds at the 2000, 3000 and 4000 Hertz levels are considered 
impaired hearing.  As noted above, normal hearing is from 0 to 20 
decibels and higher levels indicated some degree of hearing loss.  
Id.  The Board also notes that such auditory thresholds reflect 
left ear hearing loss "disability" for VA purposes.  Impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz is 40 decibels or greater or when the thresholds 
for at least three of these frequencies are 26 decibels or 
greater.  38 C.F.R. § 3.385 (2010).  As such, the record clearly 
and unmistakably establishes that the Veteran had left ear 
hearing loss disability prior to his second period of service, 
which began in February 2003.

The record shows that the Veteran's hearing was evaluated on 
several occasions during his second period of service and within 
a year from his separation from service, at which times the 
Veteran displayed both hearing loss and hearing loss disability 
for VA purposes.  In this regard, a March 2003 Reference 
Audiogram reflects the following pure tone thresholds, in 
decibels:

500
1000
2000
3000
4000
10
20
30
30
50

Additionally, a March 2004 in-service Hearing Conservation 
audiogram reflects the following pure tone thresholds, in 
decibels:

500
1000
2000
3000
4000
15
25
25
40
45

Also, a January 2005 Hearing Conservation audiogram reflects the 
following pure tone thresholds, in decibels:

500
1000
2000
3000
4000
20
25
30
35
45

Nonetheless, although the Board observes that the Veteran's left 
ear hearing loss pre-existed his second period of active service, 
there is no evidence that the pre-existing hearing loss was 
chronically aggravated by service.  Significantly, in April 2009, 
a VA examiner, after reviewing the Veteran's claims file, 
including VA audiological test results, stated:

Vet reports a history of noise exposure 
during military service.  Onset of hearing 
loss was stated to be in military.  No 
separation or entrance audio screenings for 
service period 1985 -1986, army.  Entrance 
exam for air force reserves from 1990 
revealed hearing within normal limits, 
bilaterally. ... Vet was active, deployed 
02/2003 to 08/2004 OIF.  Vet was enrolled 
in a hearing conservation program.  
Reference audio from 03/2003 
showed...moderate hearing loss in the left 
ear.  Audio exam from 03/2004 showed no 
standard threshold shift, bilaterally. ... 
Subsequent audio exam from 01/2005 showed 
no evidence of standard threshold shift 
following deployment.  Reported case 
history of occupational noise exposure 
working for department of transportation.  
Recreational noise exposure was reported.  
Therefore, hearing loss is not caused by or 
a result of military noise exposure.

Moreover, in September 2009,  the same VA examiner from the 
Veteran's April 2009 VA examination, after reviewing the 
Veteran's claims file, including VA audiological test results, 
opined, with respect to the Veteran's left hearing, that:

To reiterate previous opinion pre-existing 
left ear hearing loss was not aggravated by 
most recent period of active duty as there 
was no evidence of standard threshold 
shift.  Vet was active, deployed 02/2003 to 
08/2004 OIF.  Vet was enrolled in a hearing 
conservation program.  Reference audio from 
03/2003 showed...normal to moderate hearing 
loss in the left ear.  Audio exam from 
03/2004 showed no standard threshold shift, 
bilaterally.  Subsequent audio exam from 
01/2005 showed no evidence of standard 
threshold shift following deployment.

The Board finds that such opinions are highly probative and 
competent medical evidence with respect to whether the Veteran's 
pre-existing left ear hearing loss was aggravated by service.  
Therefore, in view of the foregoing, the Board finds that clear 
and unmistakable evidence of record shows that left ear hearing 
loss disability was present prior to the Veteran's second period 
of active service, and was not aggravated by such service. 

In conclusion, the presumption of soundness is rebutted as to the 
Veteran's second  period of service and service connection may be 
established for pre-existing left ear hearing loss, as to his 
second period of service, only on the basis of aggravation. 
However, in view of the clinical evidence cited above, it is 
clear that the pre-existing left ear hearing loss was not 
aggravated by the Veteran's second period of service.  
Accordingly, the preponderance of the evidence is against service 
connection for left ear hearing loss disability and it must be 
denied.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


